Citation Nr: 1011934	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression, bipolar disorder, and 
dysthymic disorder.

2.  Entitlement to an increased rating for cold induced 
urticaria, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that decision, the RO denied entitlement to 
service connection for major depression.  Jurisdiction over 
the Veteran's claim was subsequently transferred to the RO in 
Baltimore, Maryland.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for sleep 
apnea has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for cold 
induced urticaria is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had symptoms of a psychiatric condition in 
service, and there is post-service continuity of 
symptomatology demonstrating a nexus between the Veteran's 
current psychiatric disability and the in-service 
symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a psychiatric disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that she has been 
diagnosed as having several psychiatric disabilities.  For 
example, a February 2007 VA mental health outpatient 
treatment note indicated a diagnosis of depressive disorder, 
not otherwise specified.  Therefore, a current disability is 
demonstrated.

There is also evidence of in-service symptoms of a 
psychiatric condition and of a continuity of symptomatology.  
The Veteran's service treatment records indicate that in 
November 1995 she was treated for increased moodiness, 
irritability, and frequent crying.  She was diagnosed as 
having an abnormal reaction to Depo Provera.

An April 2000 VA primary care followup note reveals that the 
Veteran reported unexplained crying spells and fatigue.  A 
subsequent April 2000 VA treatment record reveals that she 
reported having an unexplained increase in crying spells and 
that she was "upset with herself".  A provisional diagnosis 
of depression was provided.

A June 2000 VA mental health triage note reveals that the 
Veteran reported that she had been crying excessively, felt 
depressed, and had low energy.  The symptoms started the year 
she was discharged from service and they reoccurred the 
following year.  Throughout the year preceding the June 2000 
VA mental health evaluation, she experienced excessive 
crying, a feeling of depression, and lack of energy.  She was 
diagnosed as having depressive disorder, not otherwise 
specified.

A September 2000 VA psychiatry outpatient treatment note 
indicates that the Veteran reported that she believed her 
depression began in approximately 1995 when she was treated 
for crying spells in service.  She described herself as 
"overly sensitive" and would cry very easily.  She had 
little pleasure in her life and a decreased interest in 
outside activities.  Furthermore, she reported occasional 
suicidal ideation, feelings of isolation and loneliness, and 
lack of friends.  A diagnosis of depressive disorder, not 
otherwise specified was provided.

The Veteran's VA and private treatment records and Social 
Security Administration (SSA) disability records dated from 
September 2000 to November 2007 reveal that she reported 
having and was treated for the following symptoms: anxiety, 
poor sleep, decreased energy, tearfulness, a depressed mood, 
loneliness, anger, irritability, suicidal ideation, 
hopelessness, and impaired concentration and memory.  
Diagnoses of depression not otherwise specified, bipolar 
disorder, major depressive disorder, and dysthymic disorder 
were provided. 

The evidence of a psychiatric condition in service satisfies 
the requirement for an inservice disease.  The current 
findings demonstrate a current disability, and the continuity 
of psychiatric symptomatology since service serves to link 
the current disability to the in-service disease.  The 
criteria for service connection for a psychiatric disability, 
diagnosed as depressive and bipolar disorders, have thus been 
met, and service connection is granted.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.


REMAND

In May 2003, the RO denied the Veteran's claim for an 
increased (compensable) rating for cold induced urticaria.  
The Veteran submitted a notice of disagreement as to this 
issue in August 2003.  In July 2004, the RO increased the 
disability rating for cold induced urticaria to 10 percent.

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the 
Veteran has not limited her appeal to a benefit less than the 
maximum available benefit, the claim for an increased rating 
for cold induced urticaria remains on appeal.  A statement of 
the case has not been issued as it relates to this issue.  
38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to 
remand this issue for issuance of the necessary statement of 
the case.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
should issue a statement of the case as 
to the issue of entitlement to an 
increased rating for cold induced 
urticaria.  This issue should not be 
certified to the Board unless a 
sufficient substantive appeal is 
submitted. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


